DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first action is in response to communication filed on 02/24/2021.
Claims 1-19 are pending of which claims 1, 10, and 19 are independent.
The IDS(s) submitted on 02/24/2021 and 09/01/2021 has been considered.
				     Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10, 18, and 19 is/are rejected under 35 U.S.C. 102(a ) (2) as being anticipated by Palermo et al (US 20200125389 A1).
	Regarding claim 1, Palermo discloses 
A method (See Figs. 1-20), performed by a server (i.e. Fig. 4A MEC Host 402 - paragraph 106 - MEC is a server with edge server CPU (ES CPU 434) and in Fig. 4B per paragraph 116 a server as MEC with an edge server CPU 404B) , of executing a virtualized network function (i.e. Fig. 4A Network Function Virtualization (NFV) 426 and 428 providing NFV services  430 and 431 respectively)  in a wireless communication system (See MEC in wireless system 100B in Fig. 1B - paragraph 49), the method comprising:
obtaining (i.e. using ES telemetry 441 of Fig. 4A or ES telemetry 406b in Fig. 4B) traffic processing information and mobile edge computing (MEC) service usage information regarding (i.e. at least paragraphs 42traffic processing info and usage info obtained by ES Telemetry of the server can include “…telemetry parameters (e.g., a number of active network subscribers that are currently in communication with a network host, minimal network resource requirements for an MEC app or virtual CPUs (e.g., for a virtual machine) executing an NFV instance as a virtual service, including minimum processor core requirements and processor core base frequency requirements, bandwidth use, and so forth…” ) a plurality of user equipment (UEs) that have accessed a plurality of base stations connected to the server (See Fig. 3A MEC Host/ server connected to Base Stations; See also paragraphs 46. 74, 106-110 and 281 clarifying the obtaining telemetry data as traffic processing info and service usage info);
obtaining, based on the traffic processing information and the MEC service usage information (i.e. telemetry parameters related to traffic and service usage as described at least in paragraph 42 ), information about traffic to occur (i.e. thresholds used on the telemetry parameters) due to UEs accessing the plurality of base stations and MEC services to be used by the UEs (i.e. see at least paragraphs 207 and 208 where thresholds for the telemetry parameters are used to indicate information about traffic to occur such as exceeds a threshold to cause overload or underutilization of resources as discussed in paragraphs 217 and 218. See also paragraphs 224-226) ; and
determining, based on the obtained information (i.e. the obtained information is that the threshold for the telemetry parameters related to traffic and service usage is exceeded per paragraphs 217 and 222 then action to move the virtualized network function to a different core processor occurs), at least one hardware component (i.e. per paragraph 218 the Network Function Virtualization will be moved to a higher priority core to avoid congestion or for load balancing or to lower priority core processor to prevent underutilization in the MEC host/ Server) which a software component virtualizing a network function in the server is to be executed. (.See Fig. 15 paragraph 218 NFV associated with Application 1504 is moved to a higher frequency processor. See paragraph 225 where the VNF 9 the actual network virtualization function after being instantiated is moved to a different core processor for under performing based on a threshold comparison.  See paragraphs 224-225, 218, 264, 276-278, 280, and 302 at the minimum)
	Regarding claim 10, Palermo discloses 
	A server(i.e. Fig. 4A MEC Host 402 - paragraph 106 - MEC is a server with edge server CPU (ES CPU 434) and in Fig. 4B per paragraph 116 a server as MEC with an edge server CPU 404B)  for executing a virtualized network function(i.e. Fig. 4A Network Function Virtualization (NFV) 426 and 428 providing NFV services  430 and 431 respectively)   in a wireless communication system(See MEC in wireless system 100B in Fig. 1B - paragraph 49), the server comprising:
a memory storing one or more instructions (i.e. the MEC Host/Server of Figs. 4A and 4B is shown in Fig. 1b as MEC Host #1 and has memory 129 and ES CPU 121); and
at least one processor configured to execute the at one or more instructions stored in (i.e. the MEC Host/Server of Figs. 4A and 4B is shown in Fig. 1b as MEC Host #1 and has memory 129 and ES CPU 121 as a processor) the memory to:
obtain (i.e. using ES telemetry 441 of Fig. 4A or ES telemetry 406b in Fig. 4B) traffic processing information and mobile edge computing (MEC) service usage information regarding (i.e. at least paragraphs 42traffic processing info and usage info obtained by ES Telemetry of the server can include “…telemetry parameters (e.g., a number of active network subscribers that are currently in communication with a network host, minimal network resource requirements for an MEC app or virtual CPUs (e.g., for a virtual machine) executing an NFV instance as a virtual service, including minimum processor core requirements and processor core base frequency requirements, bandwidth use, and so forth…” ) a plurality of user equipment (UEs) that have accessed a plurality of base stations connected to the server (See Fig. 3A MEC Host/ server connected to Base Stations; See also paragraphs 46. 74, 106-110 and 281 clarifying the obtaining telemetry data as traffic processing info and service usage info);
obtain, based on the traffic processing information and the MEC service usage information (i.e. telemetry parameters related to traffic and service usage as described at least in paragraph 42 ), information about traffic to occur (i.e. thresholds used on the telemetry parameters) due to UEs accessing the plurality of base stations and MEC services to be used by the UEs (i.e. see at least paragraphs 207 and 208 where thresholds for the telemetry parameters are used to indicate information about traffic to occur such as exceeds a threshold to cause overload or underutilization of resources as discussed in paragraphs 217 and 218. See also paragraphs 224-226) ; and
determine, based on the obtained information (i.e. the obtained information is that the threshold for the telemetry parameters related to traffic and service usage is exceeded per paragraphs 217 and 222 then action to move the virtualized network function to a different core processor occurs), at least one hardware component (i.e. per paragraph 218 the Network Function Virtualization will be moved to a higher priority core to avoid congestion or for load balancing or to lower priority core processor to prevent underutilization in the MEC host/ Server) which a software component virtualizing a network function in the server is to be executed. (.See Fig. 15 paragraph 218 NFV associated with Application 1504 is moved to a higher frequency processor. See paragraph 225 where the VNF 9 the actual network virtualization function after being instantiated is moved to a different core processor for underperforming based on a threshold comparison.  See paragraphs 224-225, 218, 264, 276-278, 280, and 302 at the minimum)
	Regarding, claim 19, Palermo discloses A computer program product comprising a non-transitory computer-readable recording medium having stored therein a program which, (i.e. the MEC Host/Server of Figs. 4A and 4B is shown in Fig. 1b as MEC Host #1 and has memory 129 and ES CPU 121) when executed,
causes a server to execute:
	obtaining (i.e. using ES telemetry 441 of Fig. 4A or ES telemetry 406b in Fig. 4B) traffic processing information and mobile edge computing (MEC) service usage information regarding (i.e. at least paragraphs 42traffic processing info and usage info obtained by ES Telemetry of the server can include “…telemetry parameters (e.g., a number of active network subscribers that are currently in communication with a network host, minimal network resource requirements for an MEC app or virtual CPUs (e.g., for a virtual machine) executing an NFV instance as a virtual service, including minimum processor core requirements and processor core base frequency requirements, bandwidth use, and so forth…” ) a plurality of user equipment (UEs) that have accessed a plurality of base stations connected to the server (See Fig. 3A MEC Host/ server connected to Base Stations; See also paragraphs 46. 74, 106-110 and 281 clarifying the obtaining telemetry data as traffic processing info and service usage info);
obtaining, based on the traffic processing information and the MEC service usage information (i.e. telemetry parameters related to traffic and service usage as described at least in paragraph 42 ), information about traffic to occur (i.e. thresholds used on the telemetry parameters) due to UEs accessing the plurality of base stations and MEC services to be used by the UEs (i.e. see at least paragraphs 207 and 208 where thresholds for the telemetry parameters are used to indicate information about traffic to occur such as exceeds a threshold to cause overload or underutilization of resources as discussed in paragraphs 217 and 218. See also paragraphs 224-226) ; and
determining, based on the obtained information (i.e. the obtained information is that the threshold for the telemetry parameters related to traffic and service usage is exceeded per paragraphs 217 and 222 then action to move the virtualized network function to a different core processor occurs), at least one hardware component (i.e. per paragraph 218 the Network Function Virtualization will be moved to a higher priority core to avoid congestion or for load balancing or to lower priority core processor to prevent underutilization in the MEC host/ Server) which a software component virtualizing a network function in the server is to be executed. (.See Fig. 15 paragraph 218 NFV associated with Application 1504 is moved to a higher frequency processor. See paragraph 225 where the VNF 9 the actual network virtualization function after being instantiated is moved to a different core processor for underperforming based on a threshold comparison.  See paragraphs 224-225, 218, 264, 276-278, 280, and 302 at the minimum)
	Regarding claim 9, Palermo discloses the method of claim 1, wherein the at least one hardware component includes at least one of a central processing unit (CPU), a GPU, an FPGA, or a network interface controller (NIC). (i.e. the hardware that is scaled up or down based on traffic experienced is a CPU per Fig. 15 and paragraph 218)
	Regarding claim 18, Palermo discloses the server of claim 10, wherein the at least one hardware component includes at least one of a central processing unit (CPU), a GPU, an FPGA, or a network interface controller (NIC). (i.e. the hardware that is scaled up or down based on traffic experienced is a CPU per Fig. 15 and paragraphs 218 and 110)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 7, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palermo in view of Sathyanarayana et al (US 20190199613 A1), hereinafter referred to as Narayana.
Regarding claim 2, Palermo discloses the method of claim 1, including traffic processing information and MEC service usage information as set forth above.  Note that per Applicant’s published specification, in paragraph 138, MCE service usage is equated to the actual traffic processed for the MEC service and mean one and the same.
Palermo fails to disclose identifying, based on the traffic processing information and the MEC service usage information, an amount of traffic processed and an amount of MEC service usage for each preset time unit; and
predicting, based on the amount of the processed traffic and the amount of
MEC service usage, which are identified for each preset time unit, an amount of traffic
and an amount of MEC service usage to be generated by the UEs at a particular time
point.
	Narayan, in the same endeavor mobile edge computing  and network functions virtualization, discloses identifying, based on the traffic processing information and the MEC service usage information (i.e. it is simply the traffic monitored at the MEC VNF as shown in Fig. 3 and discussed in paragraphs 41 and 42), an amount of traffic processed and an amount of MEC service usage for each preset time unit (See Fig. 3 for each hour both Control Plane and User Plane traffic is measured/monitored and per Fig. 3 the MEC service can be gaming service or streaming service and the per unit time is an hour) ; and
predicting, based on the amount of the processed traffic and the amount of
MEC service usage, which are identified for each preset time unit, an amount of traffic
and an amount of MEC service usage to be generated by the UEs at a particular time
point. (Given Applicant’s equating of MCE service usage with traffic generated for the service, Per Fig. 3 and paragraphs 41 and 42 for each hour as a preset time over time a heuristic information 300 was developed to predict at any given hour the total traffic generated for MEC service usage which is equal to the traffic processed at the VNF for the service and is further used in determining deviation as shown in Fig. 6.)
	In view of the above, having the method of Palermo and then given the well- established teaching of Narayana, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Palermo as taught by Narayana, since Narayana states in paragraph 12 that the modification results in allowing SDN/NFV deployments using CP and UP separation to be scalable.
	Regarding claim 11, claim 11 is rejected in the same scope as claim 2.
	Regarding claim 7, Palermo modified by Narayana discloses the method of claim 2, further comprising, based on at least one of the amount of traffic or the amount of MEC service usage to be generated by the UEs being identified to exceed a threshold, performing hardware offloading so that a software component executed on a first hardware component is executed on a second hardware component. (See Palermo Fig. 15 paragraph 218 NFV associated with Application 1504 is moved to a higher frequency processor. See paragraph 225 where the VNF 9 the actual network virtualization function after being instantiated is moved to a different core processor for under performing based on a threshold comparison.  See paragraphs 224-225, 218, 264, 276-278, 280, and 302 at the minimum)
	The motivation to combine Palermo with Narayana is set forth above.
	Further Palermo fails to disclose the amount of traffic or the amount of MEC service usage to be generated by the UEs at a particular time point being identified to exceed a threshold and performing offloading before the particular time point.
	Narayana discloses the amount of traffic or the amount of MEC service usage to be generated by the UEs at a particular time point (i.e. See Fig. 3 and paragraph 41 and 42 for any particular time like every hour determining traffic generated) being identified to exceed a threshold(i.e. see Fig. 6 before the particular time threshold comparison is done in 622-2 and mitigation action taken at 622-3)  and performing offloading before the particular time point. (i.e. Fig. 6 mitigation action involves offloading from VNF and associated hardware per mitigation logic 622-3)

	In view of the above, having the method of Palermo and then given the well- established teaching of Narayana, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Palermo as taught by Narayana, since Narayana states in paragraph 12 that the modification results in allowing SDN/NFV deployments using CP and UP separation to be scalable.
	Regarding claim 16, claim 16 is rejected in the same scope as claim 7.

Allowable Subject Matter
Claims 3-6, 8, 12-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474